792 So. 2d 581 (2001)
Michael HORNE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2743.
District Court of Appeal of Florida, Second District.
August 3, 2001.
*582 STRINGER, Judge.
Michael Horne appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850 in lieu of a petition for writ of error coram nobis. See Wood v. State, 750 So. 2d 592 (Fla. 1999). We affirm the order of the trial court, but as in Russell v. State, 788 So. 2d 1009 (Fla. 2d DCA 2001), we certify conflict with Smith v. State, 784 So. 2d 460 (Fla. 4th DCA 2000).
Affirmed; conflict certified.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.